Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21177 Name of Fund: BlackRock California Insured Municipal Income Trust (BCK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Insured Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock California Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value California - 137.9% Benicia, California, Unified School District, GO, Series B, 5.45%, 8/01/23 (a)(b) $ $ California Educational Facilities Authority Revenue Bonds (Scripps College), 5%, 8/01/31 (a) California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.25%, 5/01/12 (c) California State Public Works Board, Lease Revenue Bonds (Department of General Services - Capitol East End Complex), Series A, 5%, 12/01/27 (d) California State University, Systemwide Revenue Refunding Bonds, Series A, 5%, 11/01/30 (d) California State, Various Purpose, GO, Refunding, 5%, 6/01/31 (d) California Statewide Communities Development Authority Revenue Bonds (Adventist), Series B, 5%, 3/01/37 (e) California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series D, 5.05%, 8/15/38 (f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.907%, 8/01/30 (b)(g) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.915%, 8/01/31 (b)(g) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.919%, 8/01/32 (b)(g) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.924%, 8/01/33 (b)(g) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.894%, 8/01/34 (b)(g) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.896%, 8/01/35 (b)(g) Glendale, California, Community College District, GO (Election of 2002), Series D, 5%, 11/01/31 (a) Hemet, California, Unified School District, GO, Series B, 5.125%, 8/01/37 (e) Kaweah Delta Health Care District, California, Revenue Refunding Bonds, 6%, 8/01/12 (c) Los Angeles, California, Department of Water and Power, Waterworks Revenue Bonds, Series A, 5%, 7/01/43 (g) Los Angeles, California, Department of Water and Power, Waterworks Revenue Refunding Bonds, Series A, 5.125%, 7/01/41 (g) Portfolio Abbreviations To simplify the listings of BlackRock California Insured Municipal Income Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. COP Certificates of Participation GO General Obligation Bonds 1 BlackRock California Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Los Angeles, California, Wastewater System Revenue Refunding Bonds, Series A, 5%, 6/01/32 (g) $ $ Los Angeles, California, Wastewater System Revenue Refunding Bonds, Sub-Series A, 5%, 6/01/27 (a) Murrieta Valley, California, Unified School District, Public Financing Authority, Special Tax Revenue Bonds, Series A, 5.125%, 9/01/26 (e) Napa, California, Water Revenue Bonds, 5%, 5/01/35 (d) Palomar Pomerado Health Care District, California, GO (Election of 2004), Series A, 5.125%, 8/01/37 (a) Placentia-Yorba Linda, California, Unified School District, COP, 5%, 10/01/30 (g) Rio, California, Elementary School District, GO, Refunding, 5%, 8/01/29 (d) Riverside, California, Unified School District, GO (Election of 2001), Series A, 5%, 2/01/27 (g) Sacramento, California, Area Flood Control Agency, Special Assessment Refunding Bonds (Consolidated Capital Assessment District), Series A, 5%, 10/01/32 (g) San Diego State University Foundation, California, Auxiliary Organization Revenue Refunding Bonds, Series A, 5%, 3/01/37 (a) San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.45%, 1/15/31 (a)(b) San Jose, California, Financing Authority, Lease Revenue Refunding Bonds (Civic Center Project), Series B, 5%, 6/01/37 (d) Santa Rosa, California, Wastewater Revenue Refunding Bonds, Series B, 5.46%, 9/01/27 (b)(d) Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (f) Tustin, California, Unified School District, Senior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series A, 5%, 9/01/38 (f) Total Municipal Bonds (Cost - $103,102,191) - 137.9% Municipal Bonds Transferred to Tender Option Bond Trusts (h) California - 17.2% Alameda County, California, JT Powers, Lease Revenue Refunding Bonds, 5%, 12/01/34 (f) Desert, California, Community College District, GO, Series C, 5%, 8/01/37 (f) San Diego County, California, Water Authority, Water Revenue Refunding Bonds, COP, Series A, 5%, 5/01/32 (a) San Diego County, California, Water Authority, Water Revenue Refunding Bonds, COP, Series 2008 A, 5%, 5/01/33 (f) Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $12,826,730) - 17.2% 2 BlackRock California Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Short-Term Securities Shares Value CMA California Municipal Money Fund, 1.24% (i)(j) $ Total Short-Term Securities (Cost - $12,530,305) - 16.5% Total Investments (Cost - $128,459,226*) - 171.6% Other Assets Less Liabilities - 1.4% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (11.8%) ) Preferred Shares, at Redemption Value - (61.2%) ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) MBIA Insured. (b) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (c) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (d) AMBAC Insured. (e) Assured Guaranty Insured. (f) FSA Insured. (g) FGIC Insured. (h) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. (i) Represents the current yield as of report date. (j) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Dividend Income CMA California Municipal Money Fund $ 105,648 3 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in
